DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 15-28) with species (number of oncoproteins analyzed): a. one in the reply filed on October 25, 2021 is acknowledged.  The traversal is on the ground(s) not distinctly and specifically pointed out the supposed errors in the restriction requirement.  This is not found persuasive because it is moot based on the amendment to claim 29, now eliminating the second Group.
	However, upon reconsideration the species election reading on the number of oncoproteins analyzed has been withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 15-34 are pending.
	Claims 1-14 are cancelled.
	Claims 15, 29 and 31-34 have been amended.
	Claims 15-34 are examined on the merits with species, a. one oncoprotein.
	



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Independent claim 15 reads on a method for serial monitoring specific changes in response to therapy in protein isoforms in clinical tumor microbiopsy specimens comprising performing nanofluidic proteomic immunoassay (NIA) on a tumor microbiopsy cellular sample from an individual for simultaneous quantification of multiple isoforms of a single protein, determining and comparing the ratio of isoforms of the protein in said sample with a paired sample from said individual, wherein the paired sample from said individual comprises two samples from the same tumor at different time points and identifying from the comparison of isoform ratios in said paired samples to determine specific changes in protein isoforms in response to therapy as measured by isoelectric focusing. However, the claims do not make clear when the therapy is administered and at what time point(s) the NIA should be performed.  Accordingly, the metes and bounds cannot be determined.
	Moreover, lines 5 and 6 recite a single “cellular sample” and comparing the ratio of isoforms in said sample with a paired sample that comprises two samples according to line 
	b.  Claim 27 is vague and indefinite in the recitation ”and ERK relative ratios for: % phospho-ERK1/2, % unphosphorylated ERK1/2, % phos- pho-ERK1, % unphosphorylated ERK1, % phospho-ERK2, % unphosphorylated ERK2, % pERK1, % ppERK1, % pERK2, % ppERK2, % phospho-MEK1 and % phospho-MEK2” on lines 5-8.  There is a percent noted, however it is not clear what the parameters are for the percent and what are the percentages relative to.  The metes and bound cannot be determined.

6.	Claim 29 recites the limitation "the single phosphorylated form of ERK" in line 9 on page 4 of the Claim Amendments submitted October 25, 2021.  There is insufficient antecedent basis for this limitation in the claim.







Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	The claimed invention (claims 15-34) is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. The claim(s) recite(s) a method for serial monitoring response to therapy in protein isoforms in clinical tumor microbiopsy specimens comprising performing nanofluidic proteomic immunoassay (NIA) on a tumor microbiopsy cellular sample from an individual for simultaneous quantification of multiple isoforms of a single protein or oncoprotein, determining and comparing the ratio of isoforms of the protein in said sample with a paired sample from said individual, wherein the paired sample from said individual comprises two samples from the same tumor at different time points and identifying from the comparison of isoform ratios in said paired samples to determine specific changes in protein isoforms in response to therapy as measured by isoelectric focusing. 
The judicial exception is determining the changes and quantifying multiple isoforms of a single protein in a tumor microbiopsy cellular sample protein, as well as assessing the ratio of isoforms between the protein in the said sample as compared to the ratio of isoforms with a paired sample comprising two samples taken for the tumor at different time points and discerning specific changes in protein isoforms in response to therapy and isoform ratios in said paired samples as measured by isoelectric focusing.  Moreover, the judicial exception is determining the differences in the oncoproteins’ phosphorylation pattern before and after therapy, as well as differences between different time points and and prognosticating on the responsive of the said therapy. This judicial exception is not integrated into a practical application because gathering information and observing multiple isoforms of a single protein in a tumor microbiopsy cellular sample and determining the ratio of isoforms of the protein in said sample, as well as comparing the ratio of isoforms with a paired sample of the tumor at different time points and observing any changes between the isoforms rations in the paired samples to prognosticate on the response to therapy required to use the correlation does not add a meaningful limitation to. This judicial exception is not integrated into a practical application because gathering information and observing differences between a biological sample from a subject and a reference standard required to use the correlation does not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	The analysis as set forth in the 2019 Guidance is as follows:
Step 1: Yes, claims are drawn to a method which is one of the four statutory
categories, a process.
Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. Claims 15-34 describe the relationship between protein quantification and ratio of isoforms of the protein seemingly before and after treatment and further comparing the isoform proteins and identifying changes in protein isoforms in response to therapy measured by isoelectric focusing.  Moreover, the claims recite the relationship between level of phosphorylation and discerning whether or not the cancer cells were responsive to the therapy of interest.
Step 2A, prong 2: No, the judicial exception is not integrated into a practical application. The claims do not rely on or use the exception here. Once the difference between the oncoprotein(s) distribution patterns noted in treated cancer cells and the nontreated cancer cells is determined, one of ordinary skill in the art makes a mental determination of whether or not the cancer cells were responsive to therapy.  There are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Step 2B: There is no inventive concept present in the clams. The step of performing a nanoimmunoassay (NIA) to analyze the presence of oncoproteins in treated and nontreated samples is established by well understood, routine conventional methods, as well as determining whether or not clinical treatment rendered a response or not and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. And the mental step of comparing the information resulting from performing the NIA is not transformative. The following claims and steps (active and mental) inform one of ordinary skilled in the art the comparison and the presence/distribution of oncoprotein(s) identify an individual as responsive to cancer treatment.  Ultimately, if there is a difference or no difference in the oncoprotein(s) phosphorylation pattern observed between the two, treated cancer cells and nontreated cells, then one arrives at the effectiveness of the cancer therapy. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.
Claims 15-34 are drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting difference between oncoprotein(s) distribution patterns from in individual’s treated cancer cells and nontreated cancer cells. Differences between the presence/distribution of oncoproteins in an individual’s treated cancer cells and nontreated cancer cells, wherein the difference is indicative of the cancer cell’s responsiveness to the therapy. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Nonetheless, it is not even clear from the claim language if one should look at less oncoprotein(s) distribution or more between the two sample types.  Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of candidate cancer biomarkers and binding agents have been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require for example, a novel reagent, novel apparatus, or incorporate a novel treatment based on the correlation.
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “performing”, “determining”, "comparing" and “identifying”, based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself. Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register
https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.











Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 15-23, 26-29 and 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voehringer et al. (2007/ IDS reference 11 submitted November 5, 2018), and further in view of Deb-Basu et al. Poster No. 2008A, ASCB Meeting, San Diego (2006/ IDS reference 1 of Non-Patent Literature Documents submitted November 11, 2018) Botstein et al., US PGP 2003/0086939 (published May 8, 2003/ IDS reference 10 on sheet 2 submitted November 5, 2018) and Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018). Voehringer teaches performing nanofluidic proteomic immunoassay (NIA) on a tumor microbiopsy cellular sample from an individual for simultaneous quantification of multiple isoforms of a single protein where fine needle aspirates were tested, as well as multiple isoforms of a single protein were analyzed, see FIREFLYTM Assay in column 1;  and Figure 8 in column 4. “The levels of the different proteins were measured…in as few as 400 cells”, see abstract.  
	The nano-immunoassay platform (FIREFLYTM system) measured changes in the expression and activation of AKT, ERK, MYC, MEK, STAT, JNK and ERK oncoproteins before and after treatment, see abstract in column 1; and column 3. Erk, AKT, Bcl-2 and MYC oncoproteins were assayed from resected frozen tumor tissue, see column 2, Figure 4 caption.  Leukemia cell lysates were also sampled, see column 3. These lysates contain blood cells.  Small-molecule tyrosine kinase inhibitor, Gleevec was used as a treatment and specific isoforms of ERK protein (ERK1 and ERK2) were identified before and after treatments, see abstract in column 1; and column 4, Measuring…section and Figure 8. Figure 8 evidences decreases in the single phosphorylated form of ERK in 5 of the 6 patients tested and treated with Gleevec.
Voehringer also teaches comparing isoforms in said cellular sample with a paired sample from said individual, wherein the paired sample from said individual is a sample from the same tumor at a different time point, see column 3. Voehringer teaches oncoprotein isoforms as a biomarker (pStat5 is a marker in leukemia cells).  The drug response of pStat5 was assessed and compared at two different time points with the relative heights of the peaks of the isoforms are different, see column 3. Voehringer teaches a method useful for measuring the effects of targeted drug therapy, see abstract in column 1. Voehringer teaches identifying from the comparison of isoforms in said paired samples a determination of specific changes in protein isoforms, as measured by isoelectric focusing, see column 3.  The drug response of pStat5 compared at two different time points indicates a specific change where the relative heights of the peaks of the isoforms are different.  
Voehringer does not teach the claimed method, wherein the specific changes in response to therapy in proteins have been serially monitored and the samples are less than 100 cells.  Voehringer also fails to teach the analysis of samples from the same tumor and the determination, analysis of ratios of isoforms in a cellular sample and comparing ratios of isoforms.
However, Deb-Basu teaches analysis of multiple time points from the same tumor and serial fine needle aspirates from tumors in vivo, see Introduction in column 1. Deb-Basu teaches use of the NIA method in which only 25 cells are needed, see Summary in column 3. It would be prima facie obvious to one of ordinary skill in the art at the time of the invention to use a sample of only 25 cells for analysis of multiple time points as taught by Deb-Basu, in the NIA method of Voehringer because Voehringer teaches analysis of leukemia tumor samples using NIA and Deb-Basu discloses analysis of chronic myeloid leukemia tumors (CML) with the advantage of using a small sample. One of skill in the art would recognize that use of a 25 cell from a tumor sample as taught by Deb-Basu is desirable because it helps conserve sample.
Botstein teaches analysis of biomarkers in paired samples from an individual from the same tumor sample at a different time point, see page 27, section 0303. Botstein teaches the utility of such analysis to determine the response of tumors to a therapeutic intervention such as doxorubicin, see page 27, section 0303. It would have been prima facia obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of assaying samples from the same tumor at different time points disclosed by Botstein to the biomarker assay technique of Voehringer because Voehringer teaches assaying biomarkers in a cellular sample with a paired sample from said individual wherein the paired sample from said individual is a sample at a different time point and Botstein teaches that it is well Known and conventional to compare samples from the same tumor.
Furthermore, Mann teaches determining and comparing the ratio of isoforms of the protein in the cellular sample and notes “the ratio of phosphorylation of protein residues is
crucial for function”, see page 266, Studying…section. One of ordinary skill in the art at the time of the invention would find it obvious to apply Mann teachings of ratio of phosphorylation of protein residues with Voehringer’s analysis of different amounts of phosphorylated protein residues because Voehringer teaches that different amounts of different phosphorylated residues correlates with a particular response and Mann discloses that a ratio is a useful method to analyze such variations where the ratios are crucial for function, see both references and in particular, Voehringer, Figure 8 in 4th column.

12.	Claims 15-23 and 26-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voehringer et al. (2007/ IDS reference 11 submitted November 5, 2018), and further in view of Deb-Basu et al. Poster No. 2008A, ASCB Meeting, San Diego (2006/ IDS reference 1 of Non-Patent Literature Documents submitted November 11, 2018), Botstein et al., US PGP 2003/0086939 (published May 8, 2003/ IDS reference 10 on sheet 2 submitted November 5, 2018), Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) and Fan et al. (Abstract 4 of 8, AACR-NCI-EORTC, October 22-26, 2007/ IDS reference 4 on sheet 3 submitted November 5, 2018). Voehringer teaches performing nanofluidic proteomic immunoassay (NIA) on a tumor microbiopsy cellular sample from an individual for simultaneous quantification of multiple isoforms of a single protein where fine needle aspirates were tested, as well as multiple isoforms of a single protein were analyzed, see FIREFLYTM Assay in column 1;  and Figure 8 in column 4. “The levels of the different proteins were measured…in as few as 400 cells”, see abstract.  
	The nano-immunoassay platform (FIREFLYTM system) measured changes in the expression and activation of AKT, ERK, MYC, MEK, STAT, JNK and ERK oncoproteins before and after treatment, see abstract in column 1; and column 3. Erk, AKT, Bcl-2 and MYC oncoproteins were assayed from resected frozen tumor tissue, see column 2, Figure 4 caption.  Leukemia cell lysates were also sampled, see column 3. These lysates contain blood cells.  Small-molecule tyrosine kinase inhibitor, Gleevec was used as a treatment and specific isoforms of ERK protein (ERK1 and ERK2) were identified before and after treatments, see abstract in column 1; and column 4, Measuring…section and Figure 8. Figure 8 evidences decreases in the single phosphorylated form of ERK in 5 of the 6 patients tested and treated with Gleevec.
Voehringer also teaches comparing isoforms in said cellular sample with a paired sample from said individual, wherein the paired sample from said individual is a sample from the same tumor at a different time point, see column 3. Voehringer teaches oncoprotein isoforms as a biomarker (pStat5 is a marker in leukemia cells).  The drug response of pStat5 was assessed and compared at two different time points with the relative heights of the peaks of the isoforms are different, see column 3. Voehringer teaches a method useful for measuring the effects of targeted drug therapy, see abstract in column 1. Voehringer teaches identifying from the comparison of isoforms in said paired samples a determination of specific changes in protein isoforms, as measured by isoelectric focusing, see column 3.  The drug response of pStat5 compared at two different time points indicates a specific change where the relative heights of the peaks of the isoforms are different.  
Voehringer does not teach the claimed method, wherein the specific changes in response to therapy in proteins have been serially monitored and the samples are less than 100 cells.  Voehringer also fails to teach the analysis of samples from the same tumor and the determination, analysis of ratios of isoforms in a cellular sample and comparing ratios of isoforms.  Voehringer does not teach the method, wherein the clinical microbiopsy cellular is a clinical CML microbiopsy specimen and samples were treated with imatinib.  
However, Deb-Basu teaches analysis of multiple time points from the same tumor and serial fine needle aspirates from tumors in vivo, see Introduction in column 1. Deb-Basu teaches use of the NIA method in which only 25 cells are needed, see Summary in column 3. It would be prima facie obvious to one of ordinary skill in the art at the time of the invention to use a sample of only 25 cells for analysis of multiple time points as taught by Deb-Basu, in the NIA method of Voehringer because Voehringer teaches analysis of leukemia tumor samples using NIA and Deb-Basu discloses analysis of chronic myeloid leukemia tumors (CML) with the advantage of using a small sample. One of skill in the art would recognize that use of a 25 cell from a tumor sample as taught by Deb-Basu is desirable because it helps conserve sample.
Botstein teaches analysis of biomarkers in paired samples from an individual from the same tumor sample at a different time point, see page 27, section 0303. Botstein teaches the utility of such analysis to determine the response of tumors to a therapeutic intervention such as doxorubicin, see page 27, section 0303. It would have been prima facia obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of assaying samples from the same tumor at different time points disclosed by Botstein to the biomarker assay technique of Voehringer because Voehringer teaches assaying biomarkers in a cellular sample with a paired sample from said individual wherein the paired sample from said individual is a sample at a different time point and Botstein teaches that it is well Known and conventional to compare samples from the same tumor.
Furthermore, Mann teaches determining and comparing the ratio of isoforms of the protein in the cellular sample and notes “the ratio of phosphorylation of protein residues is
crucial for function”, see page 266, Studying…section. One of ordinary skill in the art at the time of the invention would find it obvious to apply Mann teachings of ratio of phosphorylation of protein residues with Voehringer’s analysis of different amounts of phosphorylated protein residues because Voehringer teaches that different amounts of different phosphorylated residues correlates with a particular response and Mann discloses that a ratio is a useful method to analyze such variations where the ratios are crucial for function, see both references and in particular, Voehringer, Figure 8 in 4th column.
	Fan further teaches the nano-immunoassay system analysis where the biomarker is ERK2, and the percentage of single phosphorylated form is down regulated in a CML sample from a patient that is responsive to a tyrosine kinase inhibitor, see abstract. Fan also teaches the system was used to analyze phosphorylated and unphosphorylated forms of ERK in CML cells before and after treatment with a tyrosine kinase inhibitor imatinib, see abstract. One of skill in the art would recognize that ERK comprises the genus of ERK1 and ERK2. Moreover, one of skill in the art would recognize the analysis of the genus of different phosphorylated and unphosphorylated forms comprises the species of the claimed invention. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to detect changes in phosphorylation states of ERK2 in response to a kinase inhibitor as taught by Fan in the method of detecting and analysis of phosphorylated
oncoproteins of Voehringer because Voehringer discloses analysis of ERK in response to compounds in leukemia tumors and Fan discloses, in the related art of CML, that the analysis of ERK1 and ERK2 in CML tumors are useful for testing the effects of particular therapeutic drugs.


13.	Claims 15-29 and 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voehringer et al. (2007/ IDS reference 11 submitted November 5, 2018), and further in view of Deb-Basu et al. Poster No. 2008A, ASCB Meeting, San Diego (2006/ IDS reference 1 of Non-Patent Literature Documents submitted November 11, 2018), Botstein et al., US PGP 2003/0086939 (published May 8, 2003/ IDS reference 10 on sheet 2 submitted November 5, 2018), Mann et al. (Trends in Biotech 20(6): 261-268, June 2002/ IDS reference 17 submitted November 5, 2018) and Vincent et al. (British Journal of Cancer 90: 1047-1052, 2004). Voehringer teaches performing nanofluidic proteomic immunoassay (NIA) on a tumor microbiopsy cellular sample from an individual for simultaneous quantification of multiple isoforms of a single protein where fine needle aspirates were tested, as well as multiple isoforms of a single protein were analyzed, see FIREFLYTM Assay in column 1;  and Figure 8 in column 4. “The levels of the different proteins were measured…in as few as 400 cells”, see abstract.  
	The nano-immunoassay platform (FIREFLYTM system) measured changes in the expression and activation of AKT, ERK, MYC, MEK, STAT, JNK and ERK oncoproteins before and after treatment, see abstract in column 1; and column 3. Erk, AKT, Bcl-2 and MYC oncoproteins were assayed from resected frozen tumor tissue, see column 2, Figure 4 caption.  Leukemia cell lysates were also sampled, see column 3. These lysates contain blood cells.  Small-molecule tyrosine kinase inhibitor, Gleevec was used as a treatment and specific isoforms of ERK protein (ERK1 and ERK2) were identified before and after treatments, see abstract in column 1; and column 4, Measuring…section and Figure 8. Figure 8 evidences decreases in the single phosphorylated form of ERK in 5 of the 6 patients tested and treated with Gleevec.
Voehringer also teaches comparing isoforms in said cellular sample with a paired sample from said individual, wherein the paired sample from said individual is a sample from the same tumor at a different time point, see column 3. Voehringer teaches oncoprotein isoforms as a biomarker (pStat5 is a marker in leukemia cells).  The drug response of pStat5 was assessed and compared at two different time points with the relative heights of the peaks of the isoforms are different, see column 3. Voehringer teaches a method useful for measuring the effects of targeted drug therapy, see abstract in column 1. Voehringer teaches identifying from the comparison of isoforms in said paired samples a determination of specific changes in protein isoforms, as measured by isoelectric focusing, see column 3.  The drug response of pStat5 compared at two different time points indicates a specific change where the relative heights of the peaks of the isoforms are different.  
Voehringer does not teach the claimed method, wherein the specific changes in response to therapy in proteins have been serially monitored and the sample comprises kidney cancer cells and head and neck cancer cells and less than 100 cells.  Voehringer also fails to teach the analysis of samples from the same tumor and the determination, analysis of ratios of isoforms in a cellular sample and comparing ratios of isoforms.  
However, Deb-Basu teaches analysis of multiple time points from the same tumor and serial fine needle aspirates from tumors in vivo, see Introduction in column 1. Deb-Basu teaches use of the NIA method in which only 25 cells are needed, see Summary in column 3. It would be prima facie obvious to one of ordinary skill in the art at the time of the invention to use a sample of only 25 cells for analysis of multiple time points as taught by Deb-Basu, in the NIA method of Voehringer because Voehringer teaches analysis of leukemia tumor samples using NIA and Deb-Basu discloses analysis of chronic myeloid leukemia tumors (CML) with the advantage of using a small sample. One of skill in the art would recognize that use of a 25 cell from a tumor sample as taught by Deb-Basu is desirable because it helps conserve sample.
Botstein teaches analysis of biomarkers in paired samples from an individual from the same tumor sample at a different time point, see page 27, section 0303. Botstein teaches the utility of such analysis to determine the response of tumors to a therapeutic intervention such as doxorubicin, see page 27, section 0303. It would have been prima facia obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of assaying samples from the same tumor at different time points disclosed by Botstein to the biomarker assay technique of Voehringer because Voehringer teaches assaying biomarkers in a cellular sample with a paired sample from said individual wherein the paired sample from said individual is a sample at a different time point and Botstein teaches that it is well known and conventional to compare samples from the same tumor.
Furthermore, Mann teaches determining and comparing the ratio of isoforms of the protein in the cellular sample and notes “the ratio of phosphorylation of protein residues is
crucial for function”, see page 266, Studying…section. One of ordinary skill in the art at the time of the invention would find it obvious to apply Mann teachings of ratio of phosphorylation of protein residues with Voehringer’s analysis of different amounts of phosphorylated protein residues because Voehringer teaches that different amounts of different phosphorylated residues correlates with a particular response and Mann discloses that a ratio is a useful method to analyze such variations where the ratios are crucial for function, see both references and in particular, Voehringer, Figure 8 in 4th column.
Vincent teaches activated ERK1/2 and/or increased levels of ERK1/2 in kidney cancer tissue and head and neck cancers, see page 1048, 1st column.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the techniques taught in Voehringer and Deb-Basu to kidney cancer cells and head and neck cancer cells.   One of ordinary skill in the art at the time of the invention would find it obvious to apply the teachings of Voehringer and Deb-Basu to these particular cell types because ERK1/2 was easily assessed and identified in the other samples yielding information their isoforms before and after treatment with therapy, see all references in their entireties.  

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 15-34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,145,851 (issued December 4, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read performing nanofluidic proteomic immunoassay (NIA) on a tumor microbiopsy cellular sample (blood cells, kidney, head and neck cancer cells) from an individual for simultaneous quantification of multiple isoforms of a single oncoprotein, wherein the oncoprotein is extracellular signal-regulated kinase (ERK2), at multiple and different time points, as well as determining and comparing the ratio of isoforms of the oncoprotein and identifying from the comparison of isoform ratios in paired samples.
16.	Claims 15-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-10, 19 and 21 of copending Application No. 16/356,582 (filed 03/18/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on monitoring response to tyrosine kinase inhibitor cancer therapy via phosphorylation pattern of oncoproteins, wherein the cancers cells are with a fine needle aspirate and were frozen at some time in the method. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



01 February 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643